McCarran, C. J.,
concurring:
I concur.
In my judgment, the one question most vital here is that which refers to the constitutional provision (sec. 17, art. 4) :
“Each law enacted by the legislature shall embrace but one subject, and matter properly connected therewith, which subject shall be fully expressed in the title.”
The title of our workmen’s compensation act is thus couched:
“An act relating to the compensation of injured workmen in the industries of this state and the compensation to their dependents where such injuries result in death, creating an industrial insurance commission, providing for the creation and disbursement of funds for the compensation and care of workmen injured in the course of employment, and defining and regulating the liability of employers to their employees; and repealing all acts and parts of acts in conflict with this act.”
Subdivision b of section 1 of the act provides:
“Where the state, county, municipal corporation, school district, cities under special charter or commission form of government is the employer, the limitations *450of two employees shall not apply, and as to such employees and employers thereof the rights and remedies as by this act provided to pay compensation for personal injury sustained by such employees arising out of and in the course of the employment shall be exclusive, compulsory and obligatory.”
As to this section the appellant county contends that, inasmuch as a county is not an “industry,” the title of the act is not sufficiently broad to embrace counties within its scope and .operation.
Following the general proposition that the provision of the constitution here invoked should be liberally construed (State v. Ah Sam, 15 Nev. 27; McBride v. Griswold, 38 Nev. 56, 146 Pac. 756; First National Bank v. Nye County, 38 Nev. 123, 145 Pac. 932, Ann. Cas. 1917c, 1195), I am of the opinion that the general language of the title is sufficient to contemplate and give notice of the substance of subdivision b of section 1. The title declares that the act is, among other things, one “defining and regulating liability of employers to their employees.”
Unquestionably the county is an employer of workmen. In my judgment, the spirit, as well as the letter, of the whole act manifests an intention to provide for a systematic arrangement for compensation for injured or afflicted workmen in whatever capacity such might be employed and to provide that where, as in counties and municipalities, the state is sovereign, such arrangement should be compulsory. This is but following out the fundamental idea, basic to all compensation acts; i. e., that the industry or employment which requires human agency for its operation should look to the care and upkeep of that agency, no less than to other elements of efficiency.
Again appellant urges that, as counties are not liable for tortious actions this statute imposes a compulsory burden which was not formerly in existence. This contention rests on the theory that workmen’s compensation *451laws are enacted to meet the,rule of the employers’ liability for injury to employees. The premise is fallacious. The proper theory, and that on which the original Bismarckian compensation acts were founded, and that which appears as the spirit underlying all such laws subsequently created, is rather that the thing which requires human labor and consumes human energy in its operation shall bear an equitable share by way of compensation to those or the dependents of those who are deprived of the fruits of their ■ labor, where such deprivation grows out of or is sustained in the course of employment.